Carley, Judge.
In Department of Banking & Finance v. Independent Ins. Agents, 158 Ga. App. 556 (281 SE2d 265) (1981), this court reversed the judgment of the Superior Court of Cobb County. On certiorari, the Supreme Court reversed the judgment of this court in Independent Ins. Agents v. Department of Banking & Finance, 248 Ga. 787 (285 SE2d 535) (1982). Accordingly the judgment of the Supreme Court is made the judgment of this court and the judgment of the trial court is affirmed.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.